UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2009  September 30, 2010 Item 1: Reports to Shareholders Vanguard Asset Allocation Fund Annual Report September 30, 2010 > Vanguard Asset Allocation Fund returned about 12% for the fiscal year ended September 30, 2010. > The fund slightly lagged its composite benchmark, but outperformed the average return of its peer group. > The Standard & Poors 500 Index returned 10.16% for the period, while the Barclays Capital U.S. Long Treasury Bond Index returned 12.74%. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 10 Performance Summary. 12 Financial Statements. 14 Your Funds After-Tax Returns. 31 About Your Funds Expenses. 32 Trustees Approve Advisory Agreement. 34 Glossary. 35 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended September 30, 2010 Total Returns Vanguard Asset Allocation Fund Investor Shares 11.57% Admiral Shares 11.70 Asset Allocation Composite Index 12.02 Flexible Portfolio Funds Average 7.66 Asset Allocation Composite Index: Weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Long Treasury Bond Index. Flexible Portfolio Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Funds Performance at a Glance September 30, 2009, Through September 30, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Asset Allocation Fund Investor Shares $21.11 $23.13 $0.393 $0.000 Admiral Shares 47.39 51.93 0.933 0.000 1 Chairmans Letter Dear Shareholder, Vanguard Asset Allocation Fund, which invests in a combination of stocks, bonds, and cash, returned about 12% for the 12 months ended September 30, 2010. The fund slightly trailed its benchmarkthe Asset Allocation Composite Indexfor the period, but significantly outperformed the average return for flexible portfolio funds. The funds benchmark has a static allocation of 65% stocks, as represented by the S&P 500 Index, and 35% bonds, as represented by the Barclays Capital U.S. Long Treasury Bond Index. During the fiscal year, the fund was invested 70%80% in stocks and 20%30% in bonds. Its above-benchmark allocation to equities impeded the funds relative performance, as stocks lagged the unusually strong returns of long-term Treasury bonds for the period. Please note that on October 6, after the close of the funds fiscal period, Vanguard broadened the availability of our lower-cost Admiral Shares. We reduced the Admiral minimums on most of our actively managed funds to $50,000 from $100,000, as part of our ongoing efforts to lower the cost of investing for our clients. If you hold shares of the fund in a taxable account, you may wish to review the section on the funds after-tax returns, which appears later in this report. 2 An upbeat end to a worrisome 12 months Although global stock markets traced a ragged trajectory, they ultimately gained ground for the 12 months ended September 30. Europes sovereign debt crisis and a dispiriting lack of vigor in the U.S. economy weighed on stock prices through the spring and summer. In September, however, investor sentiment perked up, buoyed by continued signs of strength in corporate financial statements. The broad U.S. stock market rallied to close the 12-month period with a return of more than 11%. Small-capitalization stocks finished a few steps ahead of their large-cap counterparts. International stock markets were a mixed bag: middling returns in Europe, stagnation in the Pacific regions developed markets, and a return of more than 20% from emerging markets. The combined result, as measured by the MSCI All Country World Index ex USA, was a 12-month return of 8%. Bond prices rallied, driving yields to surprising lows Bonds produced strong 12-month returns, a gratifying performance that nevertheless raises questions about the prospects for total returns in a fixed income market where yields hover near all-time lows. At the start of the period, the 10-year U.S. Treasury note yielded 3.31%; at the end of the period, the figure was 2.51% as Market Barometer Average Annual Total Returns Periods Ended September 30, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 10.75% -6.79% 0.86% Russell 2000 Index (Small-caps) 13.35 -4.29 1.60 Dow Jones U.S. Total Stock Market Index 11.51 -6.12 1.37 MSCI All Country World Index ex USA (International) 8.00 -6.98 4.72 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.16% 7.42% 6.20% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.81 6.04 5.13 Citigroup Three-Month U.S. Treasury Bill Index 0.12 1.01 2.47 CPI Consumer Price Index 1.14% 1.57% 1.90% 3 investors bid up bond prices. As yields move lower, of course, the scope for continued declinesand the attendant rise in pricesdiminishes. Corporate bonds performed best for the 12 months. Municipal bonds delivered solid, but more modest, returns. As has been the case for almost two years now, the yields of money market securities remained near 0%, a consequence of the Federal Reserve Boards efforts to stimulate the economy by keeping a tight lid on borrowing costs. Fund modestly trailed index, but outperformed S&P 500 Vanguard Asset Allocation Fund seeks to produce long-term returns that are competitive with those of the S&P 500 Index, but with less stock market volatility. The funds advisor, Mellon Capital Management, uses a quantitative strategy to allocate assets among U.S. stocks, as represented by the S&P 500 Index, long-term U.S. Treasury bonds, and money market instruments. Although the fund may invest up to 100% of its assets in any one of the three asset classes, it is typically most heavily invested in equities. The advisor considered stocks more attractive than bonds during the period, and kept the funds equity portion at 70% to 80% of fund assets, changing the funds allocation profile only twice during the 12 months. At the beginning of the period, the fund had an allocation of 80% stocks/ 20% bonds, but the advisor shifted the allocation to 70% stocks/30% bonds in Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Asset Allocation Fund 0.29% 0.18% 1.27% The fund expense ratios shown are from the prospectus dated January 28, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2010, the funds expense ratios were 0.27% for Investor Shares and 0.19% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Flexible Portfolio Funds. Portfolio Allocation Changes Starting Allocation Date Stocks Bonds Cash September 30, 2009 80% 20% 0% October 14, 2009 70 30 0 May 21, 2010 80 20 0 Investments may reflect holdings of stocks, bonds, cash, and stock and bond futures contracts. 4 early October 2009. In May 2010, the fund changed back to an 80%/20% allocation and has maintained that allocation ever since. Although stocks outperformed the broad bond market during the fiscal year, they trailed the uncommonly strong returns of long-term U.S. Treasury bonds, which rallied as investors sought both a safe haven from turmoil in Europe and the higher yields available from the longest-maturity securities. The Barclays Capital U.S. Long Treasury Bond Index returned about 13% for the period, surpassing the S&P 500 Indexs return of about 10%. The funds composite index, with its fixed allocation of 65% stocks/ 35% long-term Treasury bonds, got a bigger boost from the Treasury rally than the fund, which, as mentioned earlier, held a bigger stake in stocks. Because of its smaller fixed income allocation, the fund missed out on some of the bond markets return. Still, the fund met its goal of outperforming the S&P 500 Index for the 12 months. In the equity portion of the portfolio, nine out of the ten market sectors posted positive results for the period. Stocks in the health care sector were the top performers during the 12 months, led by pharmaceutical companies and health care providers. Energy, consumer discretionary, and materials companies also helped boost performance. Total Returns Ten Years Ended September 30, 2010 Average Annual Return Asset Allocation Fund Investor Shares 1.62% Asset Allocation Composite Index 3.08 Flexible Portfolio Funds Average 1.85 Asset Allocation Composite Index: Weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Long Treasury Bond Index. Flexible Portfolio Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 The only sector that turned in negative results was financials, which represented the funds second-largest holding, on average, for the period. An overweighting to stocks hindered long-term results The Asset Allocation Funds primary focus is to produce returns for investors that are competitive with those of the S&P 500 Index, but with less long-term volatility. For the ten years ended September 30, the fund achieved this goal. The funds average annual return for Investor Shares over the past decade was 1.62%, versus the S&P 500 Indexs average annual return of 0.43% for the same period. Although the fund surpassed the returns of the S&P 500, it lagged the annual results of its composite benchmark for the decade ended September 30, 2010 (please see the accompanying table). Relative to the benchmark, the fund has been overweighted in equities for much of the past decade. This overexposure has hindered the funds performance in comparison to its more conservative benchmark, as bonds outperformed stocks for the period. Focus on your goals, rather than the markets moves The stock markets ups and downs can be unsettling for investors, but this volatility is also a good reminder that you shouldnt let the markets unpredictable movements startle you, or influence your long-term investment strategy. While nobody can predict what will happen next in the financial markets, we can position our investment portfolios to make sure that they are in line with our investment goals. Vanguard encourages you to create a long-term plan that includes a mix of stocks, bonds, and short-term investments appropriate for your goals and risk tolerance. Such a well-balanced investment portfolio can help provide some cushion from the stock markets downward swings while allowing you to participate in its long-term potential for growth. Vanguards low-cost Asset Allocation Fund can play an important role in such an investment plan. The fund offers investors the opportunity to be broadly diversified, while potentially benefiting from the advisors efforts to shift among stocks, bonds, and cash in an effort to generate returns similar to those of the S&P 500 Index, but with less stock-market volatility over the long term. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 11, 2010 6 Advisors Report For the 12 months ended September 30, 2010, the S&P 500 Index gained 10.16%, while the Barclays Capital U.S. Long Treasury Index rose 12.74%. Because Vanguard Asset Allocation Fund maintained an overweighted position in stocks relative to its neutral composite benchmark allocation of 65% stocks (based on the S&P 500 Index) and 35% bonds (based on the Barclays Capital U.S. Long Treasury Index), it underperformed the benchmark composite index. The funds Investor Shares returned 11.57%, and the Admiral Shares returned 11.70%, versus 12.02% for the benchmark composite index. The Asset Allocation Fund began the review period with a stock/bond/cash allocation of 80%/20%/0%. However, in mid-October 2009, we decreased the funds equity allocation from 80% to 70% and increased its bond allocation from 20% to 30% of assets. Since our previous rebalance in May 2009, long-term bond yields had increased modestly, while the expected return for the S&P 500 fell sharply following the powerful rally in equities. While earnings expectations continued to be adjusted upward during the period from May through October, they did not keep pace with the rally in equity prices. Toward the end of 2009, investors began to question the sustainability of the economic recovery as data provided mixed signals. Indeed, consumer spending was on the rise after a year of tighter household budgets, and corporate earnings expectations continued to see upward adjustments. Meanwhile, the U.S. unemployment rate hit a 26-year high of 10.2% in October, though the rate of job losses eased somewhat in November. Third-quarter gross domestic product growth was revised downward by 0.7% to 2.8% in October, and by another 0.6% to 2.2% in December, indicating that consumer spending, net exports, and domestic investments were not as strong as previously estimated. On balance, the positive growth consensus prevailed in the final quarter of 2009, as the S&P 500 Index returned 6.0% and bond prices fell. Treasury yields, particularly for issues with longer maturities, rose as brighter economic prospects raised inflation expectations, and concerns about the widening budget deficit and increasing supply of sovereign debt weighed on prices. Following three strong quarters of performance, stocks experienced an abrupt selloff in mid-January 2010. The downturn was prompted by global fears that a full-blown international debt crisis could potentially be ignited by defaults of Greece, Spain, and Portugal. Policy tightening in China and U.S. government proposals for increasing regulation of the U.S. banking industry added fuel to the fire. 7 The S&P 500 fell to a three-month low, while the closely watched Chicago Board Options Exchange Volatility Index (VIX) spiked from 17% to 28%. U.S. Treasury bond prices rose sharply as investors shunned all forms of risky assets. The sell-off was short-lived, however, as the appetite for risk stabilized and turned positive in the subsequent two months. Concerns over the ability of Greece, Spain, and Portugal to curb their deficits eased and U.S. corporate earnings continued to surprise to the upside, beating fourth-quarter 2009 estimates by 10%, on average. Equity markets received further stimulus from Fed comments reiterating that rates would stay low for the foreseeable future. After peaking in April, stock prices reversed sharply in May and June. As in January, much of the fear that gripped the markets originated in the peripheral economies of Europe. But the risk aversion was further fueled by a steady accumulation of negative macroeconomic releases that gave rise to the real possibility of a double-dip scenario. Although releases were bad across the board, the U.S. job market was particularly anemic. The S&P 500 declined more than 13% in May and June, as the U.S. Long Treasury Index returned about 9% on both flight-to-quality and low-growth scenario bids. These moves resulted in a significant widening of the risk premium, which in turn prompted an increase in the funds equity allocation to 80% from 70%. The bond allocation was shifted to 20% from 30%. U.S. stocks were able to reverse and finish the final quarter of the review period with strong gains. Solid second-quarter earnings and better-than-expected macroeconomic numbers aided the advance. The S&P 500 Index rose 11.29% for the quarter, on the strength of an 8.92% gain in September, the indexs best September since 1939. Although the U.S. economy expanded in the second quarter of 2010, it slowed to 1.7% on an annualized basis, compared with 3.7% for the first quarter and 5.0% for the final quarter of 2009. Meanwhile, the third quarters most recent report on unemployment, released at the beginning of September, revealed a jobless rate of 9.6% and reflected employers continuing reluctance to hire. Despite a stronger risk appetite, bond prices rose as expectations increased that the Federal Reserve would resume its quantitative easing program to further stimulate economic growth. The portfolios asset mix remained approximately 80% stocks, 20% bonds, and 0% cash through September 30, 2010. 8 Outlook Mellon Capital follows a disciplined process that focuses on forward-looking risk-adjusted returns. We evaluate each asset class return individually and comparatively, and determine an asset allocation most likely to maximize long-run, risk-adjusted returns. Our calculations suggest that the S&P 500 Index should deliver a return of around 9.5% per year over the next ten years. Meanwhile, high-grade corporate bonds currently yield about 4.8%. Given the current risk landscape, an expected risk premium of around 4.7 percentage points modestly favors equities relative to bonds. Accordingly, the Mellon Capital Tactical Asset Allocation Model recommends a 15-percentage-point overweighting in equity and underweighting in fixed income relative to the benchmark. Charles J. Jacklin, President and Chief Executive Officer Thomas F. Loeb, Chairman and Co-Founder Helen Potter, CFA, Managing Director* Mellon Capital Management Corporation October 15, 2010 * After the close of the period, Helen Potter stepped down from the funds portfolio management team. Charles J. Jacklin and Thomas F. Loeb continue to be primarily responsible for the day-to-day management of the fund. 9 Asset Allocation Fund Fund Profile As of September 30, 2010 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VAAPX VAARX Expense Ratio 1 0.29% 0.18% Equity Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 500 500 3,920 Median Market Cap $42.1B $42.1B $27.3B Price/Earnings Ratio 15.9x 15.9x 17.1x Price/Book Ratio 2.1x 2.1x 2.1x Return on Equity 20.5% 20.5% 19.1% Earnings Growth Rate 6.2% 6.2% 6.4% Dividend Yield 2.0% 2.0% 1.8% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 34%   Short-Term Reserves 0.2%   Fixed Income Characteristics Barclays Barclays Long Aggregate Treasury Bond Fund Index Index Number of Bonds 18 35 8,249 Average Coupon 5.3% 5.3% 4.3% Average Duration 12.3 years 14.5 years 4.7 years Average Effective Maturity 22.9 years 22.3 years 6.6 years Total Fund Volatility Measures Asset DJ Allocation U.S. Total Composite Market Index Index R-Squared 0.93 0.96 Beta 1.29 0.84 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Exxon Mobil Corp. Integrated Oil & Gas 3.0% Apple Inc. Computer Hardware 2.5 Microsoft Corp. Systems Software 1.8 General Electric Co. Industrial Conglomerates 1.7 Johnson & Johnson Pharmaceuticals 1.7 Procter & Gamble Co. Household Products 1.6 International Business IT Consulting & Machines Corp. Other Services 1.6 AT&T Inc. Integrated Telecommunication Services 1.6 Chevron Corp. Integrated Oil & Gas 1.6 JPMorgan Chase & Co. Diversified Financial Services 1.5 Top Ten 18.6% Top Ten as % of Total Net Assets 12.4% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset (Target) Allocation 1 The expense ratios shown are from the prospectus dated January 28, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2010, the expense ratios were 0.27% for Investor Shares and 0.19% for Admiral Shares. 10 Asset Allocation Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 10.4% 10.4% 11.7% Consumer Staples 11.3 11.3 10.1 Energy 10.9 10.9 9.7 Financials 15.6 15.7 16.6 Health Care 11.7 11.7 11.2 Industrials 10.8 10.8 11.1 Information Technology 18.9 18.8 19.0 Materials 3.6 3.5 4.2 Telecommunication Services 3.2 3.2 2.9 Utilities 3.6 3.7 3.5 Sector Diversification (% of fixed income portfolio) Treasury/Agency 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Equity Investment Focus Fixed Income Investment Focus 11 Asset Allocation Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2000, Through September 30, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Asset Allocation Fund Investor Shares 11.57% 0.50% 1.62% $11,738   Dow Jones U.S. Total Stock Market Index 11.51 1.37 0.41 10,421 - Barclays Capital U.S. Aggregate Bond Index 8.16 6.20 6.41 18,616     Asset Allocation Composite Index 12.02 3.67 3.08 13,543 Flexible Portfolio Funds Average 7.66 1.97 1.85 12,013 Asset Allocation Composite Index: Weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Long Treasury Bond Index. Flexible Portfolio Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 12 Asset Allocation Fund Average Annual Total Returns Periods Ended September 30, 2010 Since Final Value One Five Inception of a $50,000 Year Years (8/13/2001) Investment Asset Allocation Fund Admiral Shares 11.70% 0.60% 2.54% $62,854 Dow Jones U.S. Total Stock Market Index 11.51 1.37 2.69 63,729 Barclays Capital U.S. Aggregate Bond Index 8.16 6.20 5.85 84,062 Asset Allocation Composite Index 12.02 3.67 4.20 72,821 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. Fiscal-Year Total Returns (%): September 30, 2000, Through September 30, 2010 13 A sset All oc a t i on F u n d F i n a nc ial St a tements St a tement of Net A ssets A s of September 30, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stoc k s (66.0%) 1 Cons u mer D i scret i on a r y (6.9%) McDonalds Corp. 647,116 48,217 Walt Disney Co. 1,164,571 38,559 * Amazon.com Inc. 213,995 33,610 Home Depot Inc. 1,018,207 32,257 Comcast Corp. Class A 1,710,321 30,923 * Ford Motor Co. 2,085,951 25,532 Target Corp. 438,983 23,459 * DIRECTV Class A 528,844 22,016 Time Warner Inc. 684,402 20,977 Lowes Cos. Inc. 853,569 19,026 NIKE Inc. Class B 236,416 18,946 News Corp. Class A 1,373,138 17,933 Viacom Inc. Class B 373,738 13,526 Yum! Brands Inc. 286,571 13,199 Johnson Controls Inc. 403,336 12,302 Time Warner Cable Inc. 216,507 11,689 Starbucks Corp. 450,464 11,523 TJX Cos. Inc. 244,182 10,898 * priceline.com Inc. 29,242 10,186 Carnival Corp. 260,313 9,946 * Kohls Corp. 187,979 9,903 Staples Inc. 439,307 9,190 Best Buy Co. Inc. 208,760 8,524 Coach Inc. 181,483 7,796 * Discovery Communications Inc. Class A 172,737 7,523 Omnicom Group Inc. 185,696 7,331 * Bed Bath & Beyond Inc. 161,844 7,026 CBS Corp. Class B 417,249 6,618 McGraw-Hill Cos. Inc. 192,044 6,349 Marriott International Inc. Class A 171,376 6,140 Stanley Black & Decker Inc. 99,780 6,114 Starwood Hotels & Resorts Worldwide Inc. 112,803 5,928 Macys Inc. 251,276 5,802 Market Value Shares ($000) Mattel Inc. 223,182 5,236 Gap Inc. 268,180 4,999 Fortune Brands Inc. 95,392 4,696 * OReilly Automotive Inc. 86,554 4,605 VF Corp. 55,148 4,468 Limited Brands Inc. 159,711 4,277 Genuine Parts Co. 94,978 4,235 * Apollo Group Inc. Class A 78,615 4,037 JC Penney Co. Inc. 147,905 4,020 * AutoZone Inc. 17,521 4,011 Harley-Davidson Inc. 140,948 4,009 Ross Stores Inc. 72,605 3,966 Wynn Resorts Ltd. 45,012 3,906 Nordstrom Inc. 101,992 3,794 Whirlpool Corp. 46,767 3,786 Darden Restaurants Inc. 87,565 3,746 Family Dollar Stores Inc. 84,245 3,720 Hasbro Inc. 83,561 3,719 * CarMax Inc. 132,619 3,695 Expedia Inc. 124,844 3,522 Polo Ralph Lauren Corp. Class A 39,075 3,511 Tiffany & Co. 74,607 3,506 * Interpublic Group of Cos. Inc. 303,230 3,041 Wyndham Worldwide Corp. 110,530 3,036 Newell Rubbermaid Inc. 167,984 2,992 International Game Technology 184,413 2,665 Scripps Networks Interactive Inc. Class A 54,732 2,604 H&R Block Inc. 189,281 2,451 * Urban Outfitters Inc. 76,260 2,398 *,^ Sears Holdings Corp. 29,987 2,163 Leggett & Platt Inc. 93,835 2,136 Abercrombie & Fitch Co. 53,717 2,112 DeVry Inc. 39,369 1,937 * GameStop Corp. Class A 97,562 1,923 DR Horton Inc. 166,552 1,852 Gannett Co. Inc. 142,270 1,740 14 A sset All oc a t i on F u n d Market Value Shares ($000) RadioShack Corp. 79,760 1,701 * Big Lots Inc. 51,026 1,697 * Pulte Group Inc. 193,151 1,692 * Goodyear Tire & Rubber Co. 139,510 1,500 Washington Post Co. Class B 3,584 1,431 Lennar Corp. Class A 91,681 1,410 * Harman International Industries Inc. 38,879 1,299 *,^ AutoNation Inc. 39,333 914 Meredith Corp. 27,220 907 * Office Depot Inc. 173,346 797 * Eastman Kodak Co. 174,064 731 * New York Times Co. Class A 72,427 561 656,122 Cons u mer St a p l es (7.5%) Procter & Gamble Co. 1,726,361 103,530 Coca-Cola Co. 1,402,258 82,060 Wal-Mart Stores Inc. 1,219,514 65,268 PepsiCo Inc. 967,620 64,289 Philip Morris International Inc. 1,114,377 62,427 Kraft Foods Inc. 1,058,232 32,657 Altria Group Inc. 1,261,389 30,299 CVS Caremark Corp. 824,208 25,938 Colgate-Palmolive Co. 295,543 22,716 Walgreen Co. 591,565 19,817 Costco Wholesale Corp. 265,376 17,114 Kimberly-Clark Corp. 248,964 16,195 General Mills Inc. 391,222 14,295 Archer-Daniels-Midland Co. 394,828 12,603 Sysco Corp. 362,874 10,349 HJ Heinz Co. 194,294 9,204 Kroger Co. 399,279 8,648 Avon Products Inc. 262,147 8,418 Kellogg Co. 157,463 7,954 Lorillard Inc. 92,477 7,427 Mead Johnson Nutrition Co. 122,392 6,965 Reynolds American Inc. 102,950 6,114 Coca-Cola Enterprises Inc. 196,193 6,082 ConAgra Foods Inc. 270,458 5,934 Clorox Co. 86,422 5,770 Sara Lee Corp. 412,091 5,534 Dr Pepper Snapple Group Inc. 149,993 5,328 Safeway Inc. 233,586 4,943 Hershey Co. 94,535 4,499 JM Smucker Co. 74,143 4,488 Estee Lauder Cos. Inc. Class A 70,965 4,487 Molson Coors Brewing Co. Class B 93,277 4,405 Campbell Soup Co. 111,981 4,003 Market Value Shares ($000) Brown-Forman Corp. Class B 63,595 3,920 * Whole Foods Market Inc. 90,030 3,341 McCormick & Co. Inc. 79,156 3,328 Tyson Foods Inc. Class A 182,414 2,922 * Constellation Brands Inc. Class A 109,444 1,936 Hormel Foods Corp. 43,205 1,927 SUPERVALU Inc. 123,179 1,420 * Dean Foods Co. 112,085 1,144 709,698 Ener gy (7.2%) Exxon Mobil Corp. 3,093,635 191,156 Chevron Corp. 1,220,297 98,905 ConocoPhillips 903,985 51,916 Schlumberger Ltd. 830,194 51,148 Occidental Petroleum Corp. 494,320 38,705 Apache Corp. 218,949 21,404 Halliburton Co. 548,248 18,131 Devon Energy Corp. 264,818 17,144 Anadarko Petroleum Corp. 299,040 17,060 EOG Resources Inc. 155,107 14,420 Marathon Oil Corp. 428,557 14,185 National Oilwell Varco Inc. 257,179 11,437 Baker Hughes Inc. 258,426 11,009 Hess Corp. 178,855 10,574 Spectra Energy Corp. 398,237 8,980 Chesapeake Energy Corp. 392,583 8,892 Noble Energy Inc. 107,642 8,083 Peabody Energy Corp. 163,753 8,026 Murphy Oil Corp. 115,264 7,137 * Southwestern Energy Co. 211,580 7,075 Williams Cos. Inc. 355,190 6,788 * Cameron International Corp. 145,625 6,256 Valero Energy Corp. 340,775 5,967 El Paso Corp. 421,732 5,221 * FMC Technologies Inc. 73,873 5,045 Consol Energy Inc. 134,062 4,955 Pioneer Natural Resources Co. 68,734 4,470 * Denbury Resources Inc. 241,198 3,833 Range Resources Corp. 95,314 3,634 QEP Resources Inc. 106,829 3,220 * Nabors Industries Ltd. 170,161 3,073 EQT Corp. 83,802 3,022 ^ Diamond Offshore Drilling Inc. 42,002 2,846 Sunoco Inc. 73,827 2,695 Helmerich & Payne Inc. 64,365 2,604 * Rowan Cos. Inc. 70,790 2,149 Cabot Oil & Gas Corp. 62,168 1,872 Massey Energy Co. 59,115 1,834 Tesoro Corp. 84,205 1,125 685,996 15 A sset All oc a t i on F u n d Market Value Shares ($000) F i n a nc ial s (10.2%) JPMorgan Chase & Co. 2,412,212 91,833 * Berkshire Hathaway Inc. Class B 1,044,475 86,357 Wells Fargo & Co. 3,176,176 79,817 Bank of America Corp. 6,082,248 79,738 * Citigroup Inc. 14,339,453 55,924 Goldman Sachs Group Inc. 312,269 45,148 American Express Co. 645,163 27,116 US Bancorp 1,164,075 25,167 MetLife Inc. 548,864 21,104 Morgan Stanley 847,063 20,905 Bank of New York Mellon Corp. 732,790 19,148 PNC Financial Services Group Inc. 318,588 16,538 Simon Property Group Inc. 175,810 16,305 Prudential Financial Inc. 285,292 15,457 Aflac Inc. 287,779 14,881 Travelers Cos. Inc. 283,964 14,795 ACE Ltd. 204,500 11,912 State Street Corp. 300,527 11,318 Chubb Corp. 192,084 10,947 Capital One Financial Corp. 272,945 10,795 CME Group Inc. 39,972 10,411 Allstate Corp. 329,699 10,402 BB&T Corp. 419,862 10,110 Franklin Resources Inc. 88,936 9,507 Progressive Corp. 414,836 8,658 Vornado Realty Trust 95,984 8,209 Public Storage 84,354 8,186 Charles Schwab Corp. 588,060 8,174 Equity Residential 169,886 8,081 T Rowe Price Group Inc. 158,177 7,919 Marsh & McLennan Cos. Inc. 326,092 7,865 SunTrust Banks Inc. 301,683 7,792 Loews Corp. 195,184 7,397 Ameriprise Financial Inc. 153,095 7,246 Northern Trust Corp. 148,176 7,148 Boston Properties Inc. 83,619 6,950 HCP Inc. 186,459 6,709 AON Corp. 162,596 6,359 Hartford Financial Services Group Inc. 265,951 6,104 Invesco Ltd. 278,602 5,915 Fifth Third Bancorp 479,722 5,771 Host Hotels & Resorts Inc. 393,428 5,697 Discover Financial Services 334,351 5,577 Regions Financial Corp. 756,504 5,500 AvalonBay Communities Inc. 49,997 5,196 Principal Financial Group Inc. 197,644 5,123 Ventas Inc. 96,756 4,990 Market Value Shares ($000) * Intercontinental- Exchange Inc. 44,304 4,640 Lincoln National Corp. 191,155 4,572 NYSE Euronext 158,404 4,526 XL Group PLC Class A 206,111 4,464 Unum Group 199,502 4,419 KeyCorp 539,060 4,291 M&T Bank Corp. 51,585 4,220 Comerica Inc. 104,383 3,878 Hudson City Bancorp Inc. 315,248 3,865 Kimco Realty Corp. 237,336 3,738 * Genworth Financial Inc. Class A 300,790 3,676 Plum Creek Timber Co. Inc. 100,445 3,546 Health Care REIT Inc. 73,299 3,470 * SLM Corp. 294,785 3,405 * American International Group Inc. 84,418 3,301 ProLogis 280,021 3,299 * CB Richard Ellis Group Inc. Class A 173,414 3,170 Moodys Corp. 119,027 2,973 Cincinnati Financial Corp. 101,197 2,920 Peoples United Financial Inc. 219,737 2,876 Assurant Inc. 68,806 2,800 * Leucadia National Corp. 118,359 2,796 Legg Mason Inc. 91,517 2,774 Torchmark Corp. 48,541 2,579 Huntington Bancshares Inc. 417,876 2,369 Zions Bancorporation 103,622 2,213 Marshall & Ilsley Corp. 306,552 2,158 * First Horizon National Corp. 150,930 1,722 * NASDAQ OMX Group Inc. 85,224 1,656 * E*Trade Financial Corp. 112,253 1,632 Apartment Investment & Management Co. 69,409 1,484 Federated Investors Inc. Class B 53,846 1,226 Janus Capital Group Inc. 94,663 1,037 973,896 He al th C a re (7.7%) Johnson & Johnson 1,672,279 103,614 Pfizer Inc. 4,884,068 83,859 Merck & Co. Inc. 1,872,100 68,912 Abbott Laboratories 936,356 48,915 * Amgen Inc. 580,549 31,994 Bristol-Myers Squibb Co. 1,041,114 28,225 UnitedHealth Group Inc. 687,874 24,151 Eli Lilly & Co. 615,124 22,470 Medtronic Inc. 657,677 22,085 * Gilead Sciences Inc. 507,017 18,055 Baxter International Inc. 355,518 16,962 * Express Scripts Inc. 334,051 16,268 * Celgene Corp. 279,759 16,117 16 A sset All oc a t i on F u n d Market Value Shares ($000) * WellPoint Inc. 242,253 13,721 * Medco Health Solutions Inc. 261,832 13,631 Allergan Inc. 185,646 12,351 * Thermo Fisher Scientific Inc. 251,075 12,021 * Genzyme Corp. 155,448 11,004 Becton Dickinson and Co. 143,536 10,636 Stryker Corp. 202,507 10,135 McKesson Corp. 159,311 9,842 Aetna Inc. 260,436 8,232 * Biogen Idec Inc. 145,467 8,164 * St. Jude Medical Inc. 196,204 7,719 Cardinal Health Inc. 214,046 7,072 * Intuitive Surgical Inc. 23,583 6,691 * Zimmer Holdings Inc. 126,075 6,598 CIGNA Corp. 166,452 5,956 * Hospira Inc. 100,290 5,718 * Boston Scientific Corp. 926,702 5,681 * Forest Laboratories Inc. 171,140 5,293 * Humana Inc. 105,082 5,279 AmerisourceBergen Corp. Class A 170,150 5,217 * Life Technologies Corp. 107,281 5,009 * Laboratory Corp. of America Holdings 62,423 4,896 CR Bard Inc. 59,404 4,837 Quest Diagnostics Inc. 90,415 4,563 * Varian Medical Systems Inc. 75,059 4,541 * DaVita Inc. 63,140 4,359 * Waters Corp. 58,283 4,125 * Mylan Inc. 191,753 3,607 * Cerner Corp. 41,348 3,473 DENTSPLY International Inc. 93,402 2,986 * Cephalon Inc. 46,133 2,881 * CareFusion Corp. 112,516 2,795 * Watson Pharmaceuticals Inc. 65,458 2,770 * Coventry Health Care Inc. 96,433 2,076 PerkinElmer Inc. 79,366 1,837 Patterson Cos. Inc. 57,735 1,654 * King Pharmaceuticals Inc. 152,368 1,518 * Tenet Healthcare Corp. 266,119 1,256 731,771 In du str ial s (7.1%) General Electric Co. 6,491,319 105,484 United Technologies Corp. 565,831 40,304 United Parcel Service Inc. Class B 599,991 40,013 3M Co. 432,211 37,477 Caterpillar Inc. 382,439 30,090 Boeing Co. 446,064 29,681 Union Pacific Corp. 302,694 24,760 Emerson Electric Co. 457,475 24,091 Honeywell International Inc. 464,595 20,414 Market Value Shares ($000) Deere & Co. 256,775 17,918 FedEx Corp. 191,715 16,392 General Dynamics Corp. 234,241 14,713 Illinois Tool Works Inc. 296,640 13,948 Norfolk Southern Corp. 226,018 13,450 Danaher Corp. 324,244 13,168 Lockheed Martin Corp. 181,325 12,925 CSX Corp. 231,024 12,780 Tyco International Ltd. 301,281 11,066 Precision Castparts Corp. 86,198 10,977 Cummins Inc. 120,663 10,930 Northrop Grumman Corp. 179,250 10,868 PACCAR Inc. 220,530 10,619 Raytheon Co. 229,400 10,486 Waste Management Inc. 292,841 10,466 Eaton Corp. 100,237 8,269 CH Robinson Worldwide Inc. 99,752 6,975 Parker Hannifin Corp. 97,981 6,865 Expeditors International of Washington Inc. 131,774 6,092 Dover Corp. 116,322 6,073 Southwest Airlines Co. 460,681 6,021 Republic Services Inc. Class A 186,991 5,701 Rockwell Collins Inc. 96,876 5,643 Goodrich Corp. 74,907 5,523 Rockwell Automation Inc. 88,153 5,442 Fluor Corp. 107,728 5,336 ITT Corp. 112,473 5,267 L-3 Communications Holdings Inc. 71,184 5,144 Fastenal Co. 88,411 4,703 WW Grainger Inc. 36,458 4,343 * Stericycle Inc. 53,766 3,736 Flowserve Corp. 33,619 3,679 Roper Industries Inc. 56,094 3,656 Textron Inc. 163,594 3,363 Pall Corp. 72,739 3,029 * Jacobs Engineering Group Inc. 73,436 2,842 Pitney Bowes Inc. 127,319 2,722 Iron Mountain Inc. 114,848 2,566 Equifax Inc. 82,066 2,560 Robert Half International Inc. 93,244 2,424 * Quanta Services Inc. 124,360 2,373 Dun & Bradstreet Corp. 32,000 2,372 Masco Corp. 215,390 2,371 Avery Dennison Corp. 61,948 2,299 Cintas Corp. 82,041 2,260 RR Donnelley & Sons Co. 126,851 2,151 Snap-On Inc. 37,103 1,726 Ryder System Inc. 35,430 1,515 678,061 17 A sset All oc a t i on F u n d Market Value Shares ($000) Inform a t i on Techno l o gy (12.5%) * Apple Inc. 554,504 157,341 Microsoft Corp. 4,632,462 113,449 International Business Machines Corp. 767,268 102,921 * Google Inc. Class A 150,469 79,115 * Cisco Systems Inc. 3,462,131 75,821 Intel Corp. 3,384,305 65,080 Oracle Corp. 2,353,019 63,179 Hewlett-Packard Co. 1,381,442 58,117 QUALCOMM Inc. 976,985 44,082 * EMC Corp. 1,249,433 25,376 Visa Inc. Class A 298,181 22,143 Texas Instruments Inc. 727,319 19,739 Corning Inc. 945,910 17,291 * eBay Inc. 699,017 17,056 * Dell Inc. 1,029,503 13,342 Mastercard Inc. Class A 58,603 13,127 Automatic Data Processing Inc. 303,663 12,763 * Motorola Inc. 1,413,801 12,060 * Cognizant Technology Solutions Corp. Class A 181,119 11,677 * Yahoo! Inc. 805,841 11,419 * NetApp Inc. 215,830 10,746 * Juniper Networks Inc. 321,793 9,766 Broadcom Corp. Class A 271,178 9,597 Applied Materials Inc. 820,549 9,584 Xerox Corp. 818,710 8,474 * Adobe Systems Inc. 322,772 8,440 * Salesforce.com Inc. 70,571 7,890 * Citrix Systems Inc. 112,960 7,708 * Intuit Inc. 173,470 7,600 * Symantec Corp. 483,406 7,333 Western Union Co. 409,312 7,233 * Agilent Technologies Inc. 214,732 7,166 Analog Devices Inc. 177,731 5,577 Altera Corp. 182,181 5,495 Paychex Inc. 197,739 5,436 * Akamai Technologies Inc. 105,898 5,314 Amphenol Corp. Class A 105,917 5,188 CA Inc. 243,904 5,151 * Fiserv Inc. 94,785 5,101 * SanDisk Corp. 137,627 5,044 *,^ First Solar Inc. 32,375 4,770 * Red Hat Inc. 113,126 4,638 * McAfee Inc. 96,922 4,581 * Autodesk Inc. 140,925 4,505 * BMC Software Inc. 111,121 4,498 Computer Sciences Corp. 95,074 4,373 Linear Technology Corp. 137,602 4,229 Fidelity National Information Services Inc. 155,770 4,226 Xilinx Inc. 154,703 4,117 * Teradata Corp. 105,461 4,067 Market Value Shares ($000) * NVIDIA Corp. 335,563 3,919 * Western Digital Corp. 137,682 3,909 * Micron Technology Inc. 529,477 3,818 KLA-Tencor Corp. 102,807 3,622 Harris Corp. 81,115 3,593 Microchip Technology Inc. 111,712 3,513 * VeriSign Inc. 106,711 3,387 * Electronic Arts Inc. 200,995 3,302 * SAIC Inc. 171,612 2,742 * Advanced Micro Devices Inc. 352,025 2,503 * FLIR Systems Inc. 94,593 2,431 * Lexmark International Inc. Class A 49,820 2,223 National Semiconductor Corp. 145,344 1,856 * LSI Corp. 398,321 1,816 Molex Inc. 85,292 1,785 Total System Services Inc. 112,730 1,718 Tellabs Inc. 230,072 1,714 * MEMC Electronic Materials Inc. 141,259 1,684 Jabil Circuit Inc. 113,566 1,636 * Novellus Systems Inc. 60,371 1,605 * JDS Uniphase Corp. 117,884 1,461 * QLogic Corp. 78,522 1,385 * Teradyne Inc. 118,430 1,319 * Novell Inc. 204,877 1,223 * Compuware Corp. 143,119 1,221 * Monster Worldwide Inc. 75,909 984 1,183,314 Ma ter ial s (2.4%) EI du Pont de Nemours & Co. 549,433 24,516 Freeport-McMoRan Copper & Gold Inc. 285,804 24,405 Dow Chemical Co. 696,073 19,114 Newmont Mining Corp. 297,512 18,687 Praxair Inc. 186,248 16,811 Monsanto Co. 331,652 15,896 Air Products & Chemicals Inc. 129,231 10,703 Alcoa Inc. 611,899 7,410 Nucor Corp. 193,211 7,381 Ecolab Inc. 143,737 7,293 PPG Industries Inc. 100,155 7,291 International Paper Co. 261,560 5,689 Cliffs Natural Resources Inc. 80,477 5,144 Weyerhaeuser Co. 318,918 5,026 Sigma-Aldrich Corp. 75,074 4,533 Sherwin-Williams Co. 55,553 4,174 CF Industries Holdings Inc. 42,282 4,038 United States Steel Corp. 86,175 3,778 Eastman Chemical Co. 44,863 3,320 Ball Corp. 55,806 3,284 18 A sset All oc a t i on F u n d Market Value Shares ($000) Airgas Inc. 45,656 3,102 FMC Corp. 44,360 3,035 Allegheny Technologies Inc. 61,523 2,858 * Owens-Illinois Inc. 99,885 2,803 Vulcan Materials Co. 75,908 2,802 * Pactiv Corp. 81,006 2,672 MeadWestvaco Corp. 105,667 2,576 International Flavors & Fragrances Inc. 49,981 2,425 Sealed Air Corp. 94,234 2,118 Bemis Co. Inc. 66,246 2,103 * Titanium Metals Corp. 54,606 1,090 AK Steel Holding Corp. 65,963 911 226,988 Te l ecomm u n i c a t i on Ser vi ces (2.1%) AT&T Inc. 3,586,981 102,588 Verizon Communications Inc. 1,718,983 56,022 * American Tower Corp. Class A 242,800 12,446 * Sprint Nextel Corp. 1,831,142 8,478 CenturyLink Inc. 181,996 7,181 Qwest Communications International Inc. 1,036,360 6,498 Frontier Communications Corp. 606,772 4,957 Windstream Corp. 283,873 3,489 * MetroPCS Communications Inc. 161,568 1,690 203,349 Ut ili t i es (2.4%) Southern Co. 498,844 18,577 Exelon Corp. 400,815 17,067 Dominion Resources Inc. 358,555 15,654 Duke Energy Corp. 799,021 14,151 NextEra Energy Inc. 253,545 13,790 Market Value Shares ($000) PG&E Corp. 236,078 10,723 American Electric Power Co. Inc. 292,857 10,610 Public Service Enterprise Group Inc. 306,558 10,141 Entergy Corp. 113,761 8,706 Consolidated Edison Inc. 171,111 8,251 Sempra Energy 151,173 8,133 PPL Corp. 290,696 7,916 Progress Energy Inc. 176,607 7,845 FirstEnergy Corp. 187,069 7,210 Edison International 197,711 6,799 Xcel Energy Inc. 281,403 6,464 * AES Corp. 418,395 4,749 DTE Energy Co. 102,000 4,685 Wisconsin Energy Corp. 73,573 4,252 Ameren Corp. 145,897 4,143 Constellation Energy Group Inc. 125,156 4,035 CenterPoint Energy Inc. 245,036 3,852 * NRG Energy Inc. 157,305 3,275 Northeast Utilities 108,047 3,195 NiSource Inc. 168,199 2,927 Oneok Inc. 62,251 2,804 SCANA Corp. 68,679 2,769 Pepco Holdings Inc. 139,999 2,604 Pinnacle West Capital Corp. 63,057 2,602 Allegheny Energy Inc. 102,921 2,524 CMS Energy Corp. 136,755 2,464 Integrys Energy Group Inc. 46,651 2,429 TECO Energy Inc. 129,175 2,237 Nicor Inc. 23,852 1,093 228,676 Tot al Common Stoc k s (Cost $4,243,125) 6,277,871 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Go v ernment a n d Ag enc y Ob liga t i ons (8.0%) 1 U.S. Go v ernment Sec u r i t i es (8.0%) United States Treasury Note/Bond 8.000% 11/15/21 44,708 67,432 United States Treasury Note/Bond 7.125% 2/15/23 22,978 33,142 United States Treasury Note/Bond 6.250% 8/15/23 38,109 51,614 United States Treasury Note/Bond 6.875% 8/15/25 24,582 35,713 United States Treasury Note/Bond 6.000% 2/15/26 29,136 39,356 19 A sset All oc a t i on F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) United States Treasury Note/Bond 6.125% 11/15/27 32,449 44,795 United States Treasury Note/Bond 6.250% 5/15/30 31,471 44,536 United States Treasury Note/Bond 5.375% 2/15/31 31,599 40,679 United States Treasury Note/Bond 4.500% 2/15/36 39,695 45,625 United States Treasury Note/Bond 5.000% 5/15/37 6,100 7,574 United States Treasury Note/Bond 4.500% 5/15/38 5,312 6,107 United States Treasury Note/Bond 3.500% 2/15/39 38,590 37,318 United States Treasury Note/Bond 4.250% 5/15/39 44,293 48,701 United States Treasury Note/Bond 4.500% 8/15/39 48,465 55,477 United States Treasury Note/Bond 4.375% 11/15/39 53,925 60,472 United States Treasury Note/Bond 4.625% 2/15/40 54,545 63,698 United States Treasury Note/Bond 4.375% 5/15/40 51,002 57,258 United States Treasury Note/Bond 3.875% 8/15/40 20,123 20,799 Tot al U.S. Go v ernment a n d Ag enc y Ob liga t i ons (Cost $679,039) 760,296 Shares Tempor a r y C a sh In v estments (26.5%) 1 M one y Ma r k et F u n d (23.4%) 2,3 Vanguard Market Liquidity Fund 0.261% 2,220,204,013 2,220,204 Face Amount ($000) U.S. Go v ernment a n d Ag enc y Ob liga t i ons (1.4%) 4 United States Treasury Bill 0.140% 12/23/10 132,250 132,208 Commerc ial P a per (1.7%) Abbey National NA LLC 0.350% 10/12/10 1,350 1,350 Commerzbank U.S. Finance Inc. 0.451% 10/1/10 20,000 20,000 Intesa Funding LLC 0.340% 12/1/10 35,000 34,983 Lloyds TSB Bank PLC 0.450% 10/20/10 20,000 19,997 Natixis US Finance Co. 0.350% 12/10/10 30,700 30,683 Santander Central Hispano Finance (Delaware), Inc. 0.440% 10/19/10 20,000 19,995 Societe Generale N.A. Inc. 0.310% 12/9/10 16,000 15,991 Societe Generale N.A. Inc. 0.300% 12/17/10 20,000 19,988 UBS Finance 0.205% 12/22/10 2,000 1,999 164,986 Tot al Tempor a r y C a sh In v estments (Cost $2,517,388) 2,517,398 Tot al In v estments (100.5%) (Cost $7,439,552) 9,555,565 Other A ssets a n d L ia b ili t i es (-0.5%) Other Assets 30,815 Liabilities 3 (80,549) (49,734) Net A ssets (100%) 20 Asset Allocation Fund At September 30, 2010, net assets consisted of: Amount ($000) Paid-in Capital 8,530,679 Undistributed Net Investment Income 17,859 Accumulated Net Realized Losses (1,194,940) Unrealized Appreciation (Depreciation) Investment Securities 2,116,013 Futures Contracts 36,220 Net Assets 9,505,831 Investor SharesNet Assets Applicable to 356,283,420 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 8,240,914 Net Asset Value Per ShareInvestor Shares $23.13 Admiral SharesNet Assets Applicable to 24,359,311 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,264,917 Net Asset Value Per ShareAdmiral Shares $51.93  See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $8,814,000. 1 The fund invests a portion of its cash reserves in equity and bond markets through the use of futures contracts. After giving effect to futures investments, the funds effective positions in common stock, U.S. government obligations, and temporary cash investments represent 79.3%, 21.0%, and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $9,143,000 of collateral received for securities on loan. 4 Securities with a value of $132,198,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 21 A sset All oc a t i on F u n d St a tement of Oper a t i ons Year Ended September 30, 2010 ($000) In v estment Income Income Dividends 130,644 Interest 1 59,398 Security Lending 465 Total Income 190,507 Expenses Investment Advisory FeesNote B Basic Fee 9,985 Performance Adjustment (5,308) The Vanguard GroupNote C Management and AdministrativeInvestor Shares 15,880 Management and AdministrativeAdmiral Shares 1,515 Marketing and DistributionInvestor Shares 1,569 Marketing and DistributionAdmiral Shares 228 Custodian Fees 117 Auditing Fees 27 Shareholders ReportsInvestor Shares 66 Shareholders ReportsAdmiral Shares 4 Trustees Fees and Expenses 18 Total Expenses 24,101 Net In v estment Income 166,406 Re ali ze d Net G ai n (Loss) Investment Securities Sold 173,334 Futures Contracts 256,311 Re ali ze d Net G ai n (Loss) 429,645 Ch a n g e i n Unre ali ze d A pprec ia t i on (Deprec ia t i on) Investment Securities 446,092 Futures Contracts (20,448) Ch a n g e i n Unre ali ze d A pprec ia t i on (Deprec ia t i on) 425,644 Net Incre a se (Decre a se) i n Net A ssets Res ul t i n g from Oper a t i ons 1,021,695 1 Interest income from an affiliated company of the fund was $4,643,000. See accompanying Notes, which are an integral part of the Financial Statements. 22 A sset All oc a t i on F u n d St a tement of Ch a n g es i n Net A ssets Year Ended September 30, 2010 2009 ($000) ($000) Incre a se (Decre a se) i n Net A ssets Oper a t i ons Net Investment Income 166,406 173,447 Realized Net Gain (Loss) 429,645 (985,882) Change in Unrealized Appreciation (Depreciation) 425,644 (235,904) Net Increase (Decrease) in Net Assets Resulting from Operations 1,021,695 (1,048,339) D i str i b u t i ons Net Investment Income Investor Shares (143,513) (165,958) Admiral Shares (23,859) (29,992) Realized Capital Gain Investor Shares   Admiral Shares   Total Distributions (167,372) (195,950) C a p i t al Sh a re Tr a ns a ct i ons Investor Shares (347,450) (184,139) Admiral Shares (155,522) (194,542) Net Increase (Decrease) from Capital Share Transactions (502,972) (378,681) Total Increase (Decrease) 351,351 (1,622,970) Net A ssets Be gi nn i n g of Per i o d 9,154,480 10,777,450 En d of Per i o d 1 9,505,831 9,154,480 1 Net AssetsEnd of Period includes undistributed net investment income of $17,859,000 and $18,825,000. See accompanying Notes, which are an integral part of the Financial Statements. 23 A sset All oc a t i on F u n d F i n a nc ial H ig h lig hts In v estor Sh a res For a Share Outstanding Year Ended September 30, Throughout Each Period 2010 2009 2008 2007 2006 Net A sset V alu e, Be gi nn i n g of Per i o d $21.11 $23.91 $30.92 $27.29 $25.08 In v estment Oper a t i ons Net Investment Income .394 .384 .594 .660 .520 Net Realized and Unrealized Gain (Loss) on Investments 2.019 (2.752) (6.945) 3.590 2.200 Total from Investment Operations 2.413 (2.368) (6.351) 4.250 2.720 D i str i b u t i ons Dividends from Net Investment Income (.393) (.432) (.659) (.620) (.510) Distributions from Realized Capital Gains      Total Distributions (.393) (.432) (.659) (.620) (.510) Net A sset V alu e, En d of Per i o d $23.13 $21.11 $23.91 $30.92 $27.29 Tot al Ret u rn 1 11.57% -9.60% -20.84% 15.69% 11.00% R a t i os/S u pp l ement al D a t a Net Assets, End of Period (Millions) $8,241 $7,849 $9,043 $11,833 $10,024 Ratio of Total Expenses to Average Net Assets 2 0.27% 0.29% 0.31% 0.37% 0.41% Ratio of Net Investment Income to Average Net Assets 1.78% 2.07% 2.11% 2.25% 2.01% Portfolio Turnover Rate 34% 16% 5% 6% 16% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.06%), (0.07%), 0.00%, 0.04%, and 0.04%. See accompanying Notes, which are an integral part of the Financial Statements. 24 A sset All oc a t i on F u n d F i n a nc ial H ig h lig hts Ad m i r al Sh a res For a Share Outstanding Year Ended September 30, Throughout Each Period 2010 2009 2008 2007 2006 Net A sset V alu e, Be gi nn i n g of Per i o d $47.39 $53.69 $69.43 $61.28 $56.33 In v estment Oper a t i ons Net Investment Income .924 .908 1.403 1.555 1.235 Net Realized and Unrealized Gain (Loss) on Investments 4.549 (6.185) (15.599) 8.054 4.924 Total from Investment Operations 5.473 (5.277) (14.196) 9.609 6.159 D i str i b u t i ons Dividends from Net Investment Income (.933) (1.023) (1.544) (1.459) (1.209) Distributions from Realized Capital Gains      Total Distributions (.933) (1.023) (1.544) (1.459) (1.209) Net A sset V alu e, En d of Per i o d $51.93 $47.39 $53.69 $69.43 $61.28 Tot al Ret u rn 11.70% -9.51% -20.76% 15.81% 11.10% R a t i os/S u pp l ement al D a t a Net Assets, End of Period (Millions) $1,265 $1,305 $1,734 $2,310 $1,858 Ratio of Total Expenses to Average Net Assets 1 0.19% 0.18% 0.20% 0.27% 0.30% Ratio of Net Investment Income to Average Net Assets 1.86% 2.18% 2.22% 2.35% 2.12% Portfolio Turnover Rate 34% 16% 5% 6% 16% 1 Includes performance-based investment advisory fee increases (decreases) of (0.06%), (0.07%), 0.00%, 0.04%, and 0.04%. See accompanying Notes, which are an integral part of the Financial Statements. 25 A sset All oc a t i on F u n d Notes to F i n a nc ial St a tements Vanguard Asset Allocation Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A . The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses S&P 500 Index and U.S. Treasury futures contracts, with the objectives of maintaining full exposure to the stock and bond markets, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying securities while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of securities held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (September 30, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 26 A sset All oc a t i on F u n d 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Mellon Capital Management Corporation provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the funds performance for the preceding three years relative to a combined index comprising the S&P 500 Index and the Barclays Capital U.S. Long Treasury Bond Index. For the year ended September 30, 2010, the investment advisory fee represented an effective annual basic rate of 0.11% of the funds average net assets before a decrease of $5,308,000 (0.06%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2010, the fund had contributed capital of $1,711,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.68% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Le v e l 1 
